Case 1:20-ev-03028-PKC Document 67 FladQéh/4Q@00 Paggd 1bh22

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RAYMOND JAMES & ASSOCIATES, INC. No. 420 cv 20aF a pKe)
Plaintiff,
-against-
ORDER GRANTING
ORAMED PHARMACEUT . _ PROPOSED
CEUTICALS INC., PLAINTIFF’S MOTION FOR
PRELIMINARY INJUNCTION
Defendant. AND PERMANENT INJUNCTION

 

 

THIS MATTER, having been brought before the Court by Plaintiff Raymond James &
Associates, Inc., (“Raymond James”) by its undersigned attorneys, for consideration of their
Motion for Prelimmary and Permanent Injunction and Declaratory Judgment pursuant to Federal
Rules of Civil Procedure 57 and 65 and U.S.C § 2201 to enjoin Pharmaceuticals Inc. (‘““Oramed”)
from arbitrating its claims against Raymond James before the Financial Industry Regulatory
Authority (“FINRA”) dispute resolution forum in a case entitled Oramed Pharmaceutical, Inc. v.

howe,

Raymond James & Associates, Inc., FINRA Case No. 20-00414f and Pe tt

IT IS on this kay of ¢ Y “y , 2020, rote (dee. i)

ORDERED that:

1. All arbitration proceedings concerning Oramed Pharmaceutical, Inc. v. Raymond
James & Associates, Inc., FINRA Case No. 20-00414 are dismissed;

2. Oramed is preliminarily and permanently enjoined from further proceedings in
Oramed Pharmaceutical, Inc. v. Raymond James & Associates, Inc., FINRA Case No, 20-00414;

3, The claims contained in Oramed’s Statement Claim are not arbitrable;

4, All actions concerning the parties’ agreement at dispute must be litigated m a court

of law and;

 
Gael 2eaovDiMsrKe Document 67 Ailed0ds1dé220 Aagge220h(22

The vejerclin of 27% _
ae for filing this suit, atatll aurd FP wee, poet:

BE, The bent & walved,
5 The Chk, 2tn kl Minne. Wi arator (her. 8),

Z Gf

JU.S.D.J.

un

Weu vob, WY.

/Meavy 6, 2O20O
boa. a.

 
